SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d- 1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) (Amendment No. 4) Aspyra, Inc. (Name of Issuer) COMMON STOCK, NO PAR VALUE (Title of Class of Securities) 04538V104 (CUSIP Number) Jay Weil, Esq. 27 Viewpoint Road Wayne, New Jersey 07470 Tel. No. (973) 633-5072 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 24, 2009 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . o Note.Six copies of this statement, including all exhibits, should be filed with the Commission.See Rule 13d-1 (a) for other parties to whom copies are to be sent. (Continued on the following pages) (Page 1 of6Pages) CUSIP No.04538V104 13D Page2 of6Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) James Shawn Chalmers 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)// (b)// 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e)// 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 2,289,660 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 2,289,660 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,289,660 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.17% 14 TYPE OF REPORTING PERSON* IN 2 This Amendment No. 4 to Statement on Schedule 13D relates to the beneficial ownership of common stock, no par value (the “Common Stock”), of Aspyra, Inc., a California corporation (the "Company"). This Amendment No. 4 to Schedule 13D is being filed on behalf of James Shawn Chalmers (the “Reporting Person”) and amends and supplements the Schedule 13D originally filed by the Reporting Person on May 23, 2006, as amended by Amendment No.1 thereto filed by the Reporting Person on October 24, 2007, Amendment No. 2 filed by the Reporting Person on April 3, 2008 and Amendment No.3 thereto filed by the Reporting Person on February 26, 2009 (collectively, the “Existing Schedule 13D”). Unless otherwise defined herein, all capitalized terms used herein shall have the respective meanings given such terms in the Existing Schedule 13D. Item 3 of the Existing Schedule 13D is amended to read in its entirety as follows: “Item 3.Source and Amount of Funds or Other Consideration. On September 16, 2005 J&S expended $9,345 of its investment capital to purchase 3,500 shares of Common Stock. On November 30, 2005 the Chalmers Trust purchased 500 shares of Common Stock in an open market transaction for an aggregate purchase price, including commissions of $1,285.99. During the period from December 23, 2005 to January 6, 2006 the Chalmers Trust purchased an aggregate of 23,000 shares of Common Stock in open market transactions for an aggregate purchase price, including commissions, of $60,208.
